HARRIS, J.
Appellant appeals the trial court's final order denying her motion for attorneys' fees following the involuntary dismissal of Appellee's residential mortgage foreclosure action. Appellant argues that she is entitled to attorneys' fees under section 57.105(7), Florida Statutes (2018), because she prevailed below by proving that while Appellee had standing at the time of trial, it lacked standing at the inception of the foreclosure suit. We agree. See Madl v. Wells Fargo Bank N.A., 244 So.3d 1134 (Fla. 5th DCA 2017) ; see also Glass v. Nationstar Mortg., LLC., 44 Fla. L. Weekly S100a --- So.3d ----, 2019 WL 98152 (Fla. Jan. 4, 2019) ; Harris v. Bank of N.Y. Mellon, 44 Fla. L. Weekly D141a, --- So.3d ----, 2018 WL 6816177 (Fla. 2d DCA Dec. 28, 2018).
Therefore, we reverse and remand for entry of an order granting Appellant's motion for attorneys' fees.
REVERSED and REMANDED
ORFINGER and EDWARDS, JJ., concur.